DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/01/2021 in which claims 1, 6,9,14 are currently amended. By this amendment, claims 1-16 are still pending in the application.
Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…wherein the determining of the type of depletion further includes: determining the type of depletion of each of the plurality of electrochemically active materials to be a first depletion type, when a value of a change in ohmic resistance increases with respect to a first predefined value; and determining the type of depletion of each of the plurality of electrochemically active materials to be a second different depletion type, when the value of the change in ohmic resistance increases with respect to a second predefined value”.
Claims 2-8 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
As in claim 9: “…wherein the determining of the type of depletion further includes: determining the type of depletion of each of the plurality of electrochemically active materials to be a first depletion type, when a value of a change in ohmic resistance increases with respect to a first predefined value; and determining the type of depletion of each of the plurality of electrochemically active materials to be a second different depletion type, when the value of the change in ohmic resistance increases with respect to a second predefined value”.
Claims 10-16 depend either directly or indirectly from claim 9 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,807,296 to Vu et al., (Vu) discloses s copper-manganese mixed oxide cathode
material.
US 2006/0257728 to Mortensen et al., (Mortensen) discloses the general state of the art regarding separators for use in Alkaline cells having high capacity.
CN 101682011 to Kaun discloses the general state of the art regarding battery structure for electrochemical devices and manufacturing method thereof.
USPAT 6,300,763 discloses the general state of the art regarding an apparatus and method of calculating dynamic state-of-charge within a battery that is subject to periodic charging and discharging within a system.
USPAT 9,213,069 to Joe et al., (Joe) discloses an apparatus of estimating power of secondary battery including blended cathode material and method thereof.
Smith et al., (Smith) discloses a model-based electrochemical estimation and constraint management for pulse operation of Lithium Ion batteries.
Kandler A. Smith discloses the general state of the art regarding an electrochemical control of Lithium-ion batteries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 1, 2022